DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on September 28, 2021. Claims 1-12, 14-28 and 30 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Applicant’s filing of a proper terminal disclaimer on 10/29/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous office action.
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous office action.

Allowable Subject Matter
9.    Independent claims 1 and 30 are allowed. Dependent claims 2-12 and 14-28 are allowed based on their dependency.

10.    The following is an examiner’s statement of reasons for allowance:

11.    Claim 30 recites, inter alia, “automatically determining a frequency of a first wireless access tag; automatically, upon determining the frequency of the first wireless access tag, determining one or more keys of the first wireless access tag; automatically, upon determining the one or more keys of the first wireless access tag, reading data of the first wireless access tag using a wireless access tag reader at the determined frequency and the one or more keys.”

12.    The closest prior arts made of record are:

ii)	“Mifare Classic – Partial and Full Cloning” (cited in the previous Office Action and hereinafter referred to as Cloning) which discloses fully cloning a smart card using a card writer by writing read data to a new card (see pp. 1-2 of Cloning).
iii)	Leggett, Jr. et al. (U.S. Pub. No. 2012/0327111 (cited in the previous Office Action and hereinafter referred to as Leggett) which discloses identifying at a reader device a particular frequency of an RFID tag in order to interact with the tag (see paragraph [0032] of Leggett).

None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “automatically determining a frequency of a first wireless access tag; automatically, upon determining the frequency of the first wireless access tag, determining one or more keys of the first wireless access tag; automatically, upon determining the one or more keys of the first wireless access tag, reading data of the first wireless access tag using a wireless access tag reader at the determined frequency and the one or more keys” (as recited in claim 30). Therefore, claim 30 is considered to be allowable.

Claim 1, although different, further recite limitations similar to claim 30 and is therefore, considered to be allowable for similar reasons to claim 30 above.

15.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

16.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boldyrev et al. (U.S. Patent No. 8,547,232) – cited for teaching granting access to transfer contents form one memory to another – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438